DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 21 September 2020 have been considered by the examiner.

Drawings
The drawings filed on 21 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance for claim 1 are an apparatus wherein based on the count exceeding a predefined maximum threshold value, determine locations of the plurality of the firing actuators having property values that are outside of the predefined threshold value range; determine a standard deviation of the determined locations; and based on the determined standard deviation being below a predetermined threshold, output an indication concerning a potential printhead strike.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-7 are allowed because they depend from Claim 1.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance for claim 8 includes a method wherein determining, by the processor, locations of the identified actuators; determining, by the processor, a location pattern formed by the identified actuators; determining, by the processor, whether the location pattern meets a predefined location pattern that is indicative of a head strike; and based on a determination that the location pattern meets the predefined location pattern, outputting an indication concerning a potential head strike.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 9-13 are allowed because they depend from Claim 8.
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance for claim 14 includes a printing system wherein based on the count exceeding a predefined maximum threshold value, determine locations of the plurality of the firing actuators; determine a standard deviation of the determined locations; and based on the determined standard deviation being 
Claim 15 is allowed because it depends from Claim 14.

US PGPub 2012/0001966 A1 to Hoisington et al. discloses accessing a property value corresponding to a firing actuator in a printing system; and comparing that value to a predefined threshold value (¶0003, 0032; Claims 2, 7), but does not explicitly disclose accessing a property value of each of a plurality of firing actuators, determine a count of the firing actuators having property values outside of a predefined threshold value range; based on the count exceeding a predefined maximum threshold value, determine locations of the plurality of the firing actuators having property values that are outside of the predefined threshold value range; determine a standard deviation of the determined locations; and based on the determined standard deviation being below a predetermined threshold, output an indication concerning a potential printhead strike.

US PGPub 2012/0223988 A1 to Matsuura discloses accessing a property value corresponding to each of a plurality of firing actuator in a printing system; and comparing that value to a predefined threshold value (¶0073, 0125), however Matsuura does not explicitly disclose determine a count of the firing actuators having property values outside of a predefined threshold value range; based on the count exceeding a predefined maximum threshold value, determine locations of the plurality of the firing actuators having property values that are outside of the predefined threshold value range; determine a standard deviation of the determined locations; and based on the determined standard deviation being below a predetermined threshold, output an indication concerning a potential printhead strike.

US PGPub 2006/0055745 A1 to Yagi discloses accessing a property value corresponding to each of a plurality of firing actuator in a printing system; and comparing that value to a predefined threshold value (¶0068), however Yagi does not explicitly disclose determine a count of the firing actuators having property values outside of a predefined threshold value range; based on the count exceeding a predefined maximum threshold value, determine locations of the plurality of the firing actuators having property values that are outside of the predefined threshold value range; determine a standard deviation of the determined locations; and based on the determined standard deviation being below a predetermined threshold, output an indication concerning a potential printhead strike

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853